Per Curiam.

The plaintiff has recovered a judgment in replevin. The complaint sets forth a contract under which the plaintiff delivered chattels to the defendants and alleges that under this contract the title to the chattels was to remain in the plaintiff until they were paid for or notes given for the purchase price. In the course of the trial, the plaintiff was permitted, over the objection and subject to the exception of the defendants, to abandon this cause of action and substitute another. The court permitted the plaintiff to so amend the complaint as to strike out the allegation that, under the contract, the title to the property remained in the *117plaintiff and to allege that the plaintiff had rescinded the contract. This amendment should not have been permitted at the Trial Term under the circumstances disclosed upon this record. It appears, nevertheless, that the plaintiff secured judgment for the return of the chattels or for $617 and interest. The sum of $617 includes, not only the value of the chattels, but also the value of the labor in installing them in the building. While the proof indicates that the value of the labor of installation was a substantial part of the sum of $617, the precise amount is not shown. The value of work, labor and services cannot be recovered in an action of replevin. Yet, in this action, the plaintiff was awarded judgment for work, labor and services as well as for the value of the chattels.
The record presents several other errors which need not now be commented upon, as the judgment appealed from must be reversed for the reasons stated.
Present — Gildersleeve, MacLean and Seabury, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide the event.